NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



KEATHEL CHAUNCEY, ESQUIRE, as              )
trustee only, under the 512 Hatchwood      )
Drive Land Trust,                          )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-2488
                                           )
U.S. BANK, N A., Successor Trustee         )
to Lasalle Bank National Association,      )
on behalf of the holders of Bear Sterns    )
Asset Backed Securities I Trust 2007-      )
HE3, Asset-Backed Certificates Series      )
2007-HE3,                                  )
                                           )
             Appellee.                     )
                                           )

Opinion filed June 19, 2019.

Appeal from the Circuit Court for Polk
County; Steven L. Selph, Judge.

Leslie M. Conklin, Clearwater, for
Appellant.

Allison Morat of Bitman O'Brien & Morat,
PLLC, Maitland, for Appellee.

PER CURIAM.

             Affirmed.


ROTHSTEIN-YOUAKIM and ATKINSON, JJ., and LEFLER, LAWRENCE M.,
ASSOCIATE JUDGE, Concur.